Name: Council Regulation (EEC) No 3424/89 of 6 November 1989 opening and providing for the administration of a Community tariff quota for certain hand made products (1990)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 18 . 11 . 89 Official Journal of the European Communities No L 335 / 1 I I (Acts whose publication is obligatory) COUNCIL REGULATION (ECC) No 3424/ 89 of 6 November 1989 opening and providing for the administration of a Community tariff quota for certain hand made products ( 1990) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Article 1 1 . From 1 January to 31 December 1990 , the customs duties applicable to imports of the products listed in Annex I shall be totally suspended within the limits of a Community tariff quota bearing the serial No 09.0105 and being of a volume corresponding to a value of ECU 10 540 000 subject to a maximum of ECU 1 200 000 for each six-figure code of the combined nomenclature . Having regard to the proposal from the Commission, Within the limits of this tariff quota , Spain and Portugal shall apply duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . Whereas , as regards certain hand made products , the Community has declared its readiness to open an annual duty-free Community tariff quota of an overall amount which , for 1989 , amounted to ECU 10 540 000 with a maximum value of ECU 1 200 000 for each group of products considered; whereas products may, however , be admitted under the Community tariff quota only on presentation to the Community's customs authorities of a document issued by . the recognized authorities of the country of manufacture certifying that the goods concerned are hand made ; whereas the tariff quota in question should therefore be opened with effect from 1 January 1990 , at the volume set for 1989; 2 . Admission under this quota shall , however , be granted only for products accompanied by a certificate recognized by the relevant authorities of the Community conforming to one of the models in Annex II , issued by one of the recognized authorities of the country of manufacture as given in Annex III and certifying that the goods in question are hand made . The goods must in addition be accepted as hand made by the relevant authorities of the Community . 3 . Regulations (EEC) No 2779 /78 (^ and (EEC) No 289 / 84 (2) shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ecus . Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate laid down for the quotas should be applied consistently to all imports until the quotas are used up ; whereas the necessary measures should be taken to ensure that these tariff quotas are administered . efficiently and on ^ Community basis , so that Member States have the option of drawing the necessary quantities , corresponding to actual imports recorded, from the quota volume; whereas this method of administration calls for close cooperation between the Member States and the Commission ; Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission which may take any appropriate administrative measure in order to ensure efficient administration .Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within , and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quotas may be carried out by any one of its members , C 1 ) OJ No L 333 , 30 . 11 . 1978 , p . 5 . ( 2 ) OJ No L 33 , 4 . 2 . 1984 , p . 2 . No L 335 / 2 Official Journal of the European Communities 18 . 11 . 89 If the quantities requested are greater than the available balance of the quota volume , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed thereof by the Commission . Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quota as long as the balance of the corresponding quota volume so allows . Article 3 If an importer presents , in a Member State , a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the quota volume by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the corresponding quota volume. Article 5 Member States and the Commission shall cooperate closely in order to ensure compliance with this Regulation . Article 6 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1989 . For the Council The President F. DUMAS 18 . 11 . 89 Official Journal of the European Communities No L 335 / 3 ANNEX I List of products referred to in Article 1(1 ) CN code (*) Description of goods' ' ex 4202 Trunks , suitcases , vanity-cases, executive-cases , briefcases , school satchels , spectacle cases , binocular cases , camera cases , musical instrument cases , gun cases, holsters and similar containers , travelling-bags , toilet bags , rucksacks, hand-bags, shopping-bags , wallets , purses , map-cases , jewellery boxes, powder-boxes, cutlery cases and similar containers of leather or of composition leather , of sheeting of plastics , of textile materials , of vulcanized fibre or of paperboard , or wholly or mainly covered with such materials : 4202 11 10 Executive-cases , briefcases , school satchels , and similar containers 4202 11 90 Other 4202 12 91 . Executive-cases , briefcases , school satchels and similar containers 4202 12 99 Other 4202 19 91 Executive-cases , briefcases , school satchels and similar containers 420219 99 Other &gt; 4202 21 00 With outer surface of leather , of composition leather or of patent leather 4202 22 90 Of textile materials 4202 31 00 With outer surface of leather , of composition leather or of patent leather , 4202 32 90 Of textile materials 4202 39 00 Other 4202 91 10 Travelling-bags , toilet bags , rucksacks and sport bags 4202 91 50 Musical instrument cases 4202 91 90 Other 4202 92 91 Travelling-bags , toilet bags, rucksacks and sport bags 4202 92 95 Musical instrument cases 4202 92 99 Other 4202 99 10 Musical instrument cases ex 4203 Articles of apparel and clothing accessories , of leather or of composition leather : 4203 30 00 Belts and bandoliers 4203 40 00 Other clothing accessories 4419 00 90 Tableware and kitchenware, of wood ex 4420 Wood marquetry and inlaid wood ; caskets and cases for jewellery or cutlery , and similar articles of wood ; statuettes and other ornaments , of wood ; wooden articles of furniture not falling within Chapter 94 : 4420 10 11 4420 10 19 Statuettes and other ornaments , of wood 4420 90 91 4420 90 99 Other (*) See Taric Codes in Annex IV . No L 335 / 4 Official Journal of the European Communities 18 . 11 . 89 ¢ CN code (*). Description of goods ex 4818 Toilet paper , handkerchiefs , cleansing tissues , towels , tablecloths , serviettes , napkins for babies , tampons , bed sheets and similar household , sanitary or hospital , articles , articles of apparel and clothing accessories ,, of paper pulp , paper , cellulose wadding or webs of cellulose fibres : 4818.20 10 Handkerchiefs and cleansing or facial tissues 4818 20 91 In rolls 4818 20 99 Other 4818 30 00 Tablecloths and serviettes 4818 50 00 Articles of apparel and clothing accessories 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale . 4818 90 90 Other ex 4819 Cartons , boxes , cases , bags and other packing containers , of paper , paperboard , cellulose wadding of webs of cellulose fibres ; box files , letter trays , and similar articles , of paper or paperboard of a kind used in offices, shops or the like : / 4819 30 00 Sacks and bags , having a base of a width of. 40 cm or more ex 4823 Other paper , paperboard , cellulose wadding and webs of cellulose fibres , cut to size or shape ; other articles of paper pulp , paper , paperboard , cellulose wadding or webs or cellulose fibres : 4823 60 10 Trays , dishes and plates 4823 60 90 Other ' 4823 70 90 Other 4823 90 90 Other ex 5208 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing not more than 200 g/ m2: ex 5208 51 00 to ex 5208 59 00  Hand dyed or hand printed by the 'batik' method ex 5209 \ Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing more than 200 g / m2: ex S209 51 00 to ex 5209 59 00  Hand dyed or hand printed by the 'batik ' method ex 5212 Other woven fabrics of cotton : ex 5212 15 ex 5212 25  Hand dyed or hand printed by the 'batik' method ex 5701 Carpets and other textile floor coverings , knotted , whether or not made up: 5701 10 10 Containing a total of more than 10 % by weight of silk or of waste silk other than noil ¢ 18 . 11 . 89 Official Journal of the European Communities No L 335 / 5 CN code (*) Description of goods 5701 90 10 Of silk , of waste silk other than noil , of synthetic fibres , of yarn falling within heading No 5605 or of textile materials containing metal threads 5701 90 90 Of other textile materials ex 5704 Carpets and other textile floor coverings , of felt , not tufted or flocked , whether or not made up : 5704 90 00 Other ex 5705 Other carpets and other textile floor coverings , whether or not made up : 5705 00 10 I Of wool or fine animal hair 5705 00 39 Other 5705 00 90 Of other textile materials 5810 Embroidery in the piece , in strips or in motifs : 5810 10 10 to 5810 99 90 ex 6101 Men's or boys' overcoats , car-coats , capes , cloaks , anoraks ( including ski-jackets), wind-cheaters , wind-jackets and similar articles , knitted or crocheted other than those of heading No 6103 : " ex 6101 1010 Overcoats ; car-coats , capes , cloaks and similar articles :  Ponchos of fine animal hair ex 6102 Women's or girls' overcoats , car-coats , capes , cloaks , anoraks ( including ski-jackets), windcheaters , wind-jackets and similar articles , knitted or crocheted , other than those of heading No 6104 : ex 6102 10 10 Overcoats , car-coats , capes , cloaks and similar articles :  Ponchos of fine animal hair ex 6110 Jerseys , pullovers , cardigans , waistcoats , and similar articles , knitted or crocheted : ex 6110 10 39 / Of fine animal hair :  Jerseys , pullovers (with or without sleeves) ex 6110 10 99 Of fine animal hair :  Jerseys , pullovers (with or without sleeves) £x 6201 Men's or boys' overcoats , car-coats , capes , cloaks , anoraks ( including ski-jackets), wind-cheaters , wind-jackets and similar articles , other than those of heading No 6203 : ex 6201 11 00 Of wool or fine animal hair :  Ponchos ex 6201 92 00 Of cotton : r - (*) . ex 6201 99 00 . Of other textile materials : - ( ] ) (') Articles hand-dyed or hand-printed by the 'batik' method . No L 335 / 6 Official Journal of the European Communities 18 . 11 . 89 CN codeD Description of goods ex 6202 Women's or girls' overcoats , car-coats , capes , cloaks , anoraks (including ski-jackets ), wind-cheaters, wind-jackets , and similar articles other than those ' of heading No 6204 : ex 6202 11 00 Of wool or fine animal hair :  Ponchos and capes of wool  Ponchos of fine animal hair ex 6202 92 00 Of cotton : - 0 ) ex 6202 99 00 Of other textile materials : - 0 ) ¢ ex 6204 Women's or girls' suits , ensembles , jackets , blazers , dresses , skirts , divided skirts , trousers , bib and brace overalls , breeches and shorts (other than swimwear): ex 6204 12 00 Of cotton : - (*) ex 6204 22 90 Other :  I 1 ) ex 6204 29 90 Other: - (*) ' ex 6204 32 90 Other : - 0 ) ex 6204 39 90 Other : - ( 1 ) ex 6204 42 00 Of cotton : - ( 2) ex 6204 44 00 ' Of artificial fibres : ' - (2) ex 6204 49 90 Other : /  ( 2 ) ex 6204 51 00 Of wool or fine animal hair :  Skirts and divided skirts , of wool ex 6204 52 00 Of cotton : - ( 2) ex 6204 53 00 Of synthetic fibres : - (2) ex 6204 59 10 Of artificial fibres : - .( 2 ) ¢ 1 ex 6204 59 90 Other : - ( 2 ) (') Articles hand-dyed or hand-printed by the 'batik' method . ( 2 ) Garments hand-dyed or hand-printed by the 'batik' method . 18 . 11 . 89 Official Journal of the European Communities No L 335 / 7 CN codeC ) Description of goods Of denim : - (*) Of cut corduroy : - (*) Other : - i 1 ) Other: - (*) Other: - ( ») Other: - ( J ) Other: - 0 ) Other : - ( ») Other: - ( J ) Other: - (*) Other: ex 6204 62 31 ex 6204 62 33 ex 6204 62 35 ex 6204 62 59 ex 6204 62 90 ex 6204 63 19 ex 6204 63 39 ex 6204 63 90 ex 6204 69 19 ex 6204 69 39 ex 6204 69 50 ex 6204 69 90 ex 6205 ex 6205 20 00 ex 6205 90 10 ex 6206 ex 6206 30 00 ex 6206 90 10 - P ) Other: - 0 ) Men's or boys' shirts : Of cotton : - I 1 ) Of flax or ramie : - .(') Women's or girls' blouses , shirts and shirt-blouses : Of cotton : - ( J ) Of flax or ramie: - i 1 ) ( l ) Garments hand-dyed or hand-printed by the 'batik' method . No L 335 / 8 18 . 11 . 89Official Journal of the European Communities CN code (*)  Description of goods ex 6207 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles : ex 6207 91 00 Of cotton : - H ex 6207 99 00 Of other textile materials : - ( 1 ) ex 6208 Women's or girls' singlets and other vests , slips , petticoats , briefs , panties , nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles : ex 6208 91 10 Negliges , bathrobes , dressing gowns and similar articles : - ( ! ) ex 6208 99 00 Of other textile materials : - C 1 ) ex 6213 Handkerchiefs : . 6213 20 00 Of cotton 6214 Shawls , scarves , mufflers , mantillas , veils and the like : 6214 10 00 to 6214 90 90 6215 Ties , bow ties and cravats; 6215 10 00 to " 6215 90 00 ex 6217 , Other made up clothing accessories ; parts of garments or of clothing . accessories other than those of heading No 6212 : 6217 10 00 Accessories ex 6301 Blankets and travelling rugs : 6301 20 91 Wholly of wool or of fine animal hair : 6301 20 99 Other 6301 30 90 Other 6301 40 90 Other 6301 90 90 Other ex 6302 Bed linen , table linen , toilet linen and kitchen linen : ex 6302 21 00 Of cotton : - (2 ) ex 6302 51 10 Mixed with flax : - (2) ex 6302 51 90 Other : - (2 ) - ex 6302 91 10 Mixed with flax : - (2 ) (*) Garments hand-dyed or hand-printed by. the 'batik' method . ( 2) Articles of cotton fabric hand-dyed or hand-printed , by the 'batik' method . 18 . 11 . 89 No L 335 / 9Official Journal of the European Communities CN coder ) Description of goods ex 6302 91 90 Other : - i 1 ) ex 6303 Curtains ( including drapes) and interior blinds ; curtain or bed valances : ex 6303 91 00 Of cotton : - i 1 ) ex 6303 99 90 Other :  Double curtains of wool ex 6304 Other furnishing articles , excluding those of heading No 9404 : ex 6304 19 10 Of cotton : - i 1 ) ex 6304 92:00 Not knitted or crocheted , of cotton : ~ (*) ex 6307 Other made up articles , including dress patterns : 6307 10 90 Other 6307 90 99 Other ex 6406 Parts of footwear ( including uppers whether or not attached to soles other than outer soles ); removable in-soles , heel cushions , and similar articles; gaiters , leggings and similar articles , and parts thereof: 6406 10 11 Uppers 64061019 Parts of uppers 6406 10 90 Of other materials 6406 20 10 Of rubber 6406 20 90 Of plastics 6406 91 00 Of wood 6406 99 30 Assemblies of uppers affixed to inner soles or to other, sole components , but without outer soles 6406 99 50 Removable in-soles and other removable accessories 6406 99 90 Other ex 6505 Hats and other headgear , knitted or crocheted , or made up from lace , felt or other textile fabric , in the piece (but not in strips ), whether or not lined or trimmed; hair-nets of any material , whether or -not lined or trimmed : ex 6505 90 11 Of knitted or crocheted material , fulled or felted :  Berets of wool ex 6505 90 19 Other :  Berets of wool (') Articles of cotton fabric hand-dyed or hand-printed by the 'batik' method . No L 335 / 10 Official Journal of the European Communities 18 . 11 . 89 CN code (*) Description of goods 6602 00 00 Walking-sticks , seat-sticks , whips , riding-crops and the like ex 6802 Worked monumental or building stone (except slate ) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like, of natural stone ( including slate), whether or not on a backing; artificially coloured granules , chippings and powder , of natural stone ( including slate): ex 6802 91 00 Marble , travertine and alabaster :  Carved ex 6802 92 00 Other calcareous stone :  Carved ex 6802 93 90 Granite :  Carved ex 6802 99 90 Other :  Carved 7418 Table, kitchen or other household articles and parts thereof, of copper ; pot scourers and scouring or polishing pads , gloves and the like , of copper ;- sanitary ware and parts thereof, of copper : 7419 Other articles of copper : ex 8308 Clasps , frames with clasps , buckles , buckle-clasps , hooks , eyes , eyelets and the like , of base metal , of a kind used for clothing, footwear , awnings , handbags , travel goods , or other made up articles , tubular or bifurcated rivets , of base metal ; beads and spangles of base metal : ex 8308 90 00 Other , including parts :  Beads and spangles , of base metal ex 9113 Watch straps , watch bands and watch bracelets , and parts thereof: 9113 90 10 Of leather or of composition leather ex 9113 90 90 Other :  Of fabric 9403 Other furniture and parts thereof: ex 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs , illuminated name-plates and the like , having a permanently fixed light source , and parts thereof not elsewhere specified or included : 9405 10 91 Of a kind used for filament lamps 9405 10 99 Other 9405 20 99 Other 9405 40 99 Other 9405 50 00 Non-electrical lamps and lighting fittings 18 . 11 . 89 Official Journal of the European Communities No L 335 / 11 CN codeC ) Description of goods 9405 60 99 Of other materials 9405 99 90 Other ». ex 9502 Dolls representing only human beings : ex 9502 10 10 1 Of plastics :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9502 10 90 Of other materials :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9503 Other toys; reduced size ('scale'} models and similar recreational models , working or not , puzzles of all kinds : 9503 30 10 Of wood 9503 49 10 Of wood 9503 50 00 Toy musical instruments and apparatus :  Of wood 9503 60 10 Of wood ex 9503 90 10 Toy weapons :  Of wood ex 9503 90 99 Of other materials :  Of wood ex 9601 Worked ivory , bone , tortoiseshell , horn , antlers , coral , mother-of-pearl and other animal carving material , and articles of these materials ( including articles obtained by moulding): 9601 10 00 Worked ivory and articles of ivory 9601 90 90 Other 9602 00 00 Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax , of stearin , of natural gums or natural resins or of modelling pastes , and other moulded or carved articles , not elsewhere specified or included ; worked , unhardened gelatin (except gelatin of heading No 3503 ) and articles of unhardened gelatin No L 335 / 12 Official Journal of the European Communities 18 . 11 . 89 ANEXOII  BILAGII ANHANG II Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXEII ALLEGATO II  BIJLAGEII ANEXOII MODELO DE CERTIFICADO DE FABRICACION MODEL TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODÃ LE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO 2 Numero 000001 Exportador (Nombre, direcciÃ ³n completa, pals) CERTIFICADO RELATIVO A DETERMINADOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) expedido para la obtenciÃ n del beneficio del regimen arancelario preferencial en la Comunidad EconÃ ³mica Europea 3 Destinatario (Nombre , direcci6n completa , pais) 4 Pais de fabricaciÃ ³n 5 Pais de destino 6 Lugar y fecha de embarque - medio de transporte 7 Datos suplementarios 8 Marcas y numeraciÃ ³n - numero y naturaleza de los bultos - DESIGNACI6N DETALLADA DE LAS MERCANCIAS 9 Cantidad 0) 10 Valor FOB (2) 11 VISADO DE LA AUTORIDAD COMPETENTE El abajo firmante certifica que el envÃ ­o descrito mas arriba contiene exclusivamente productos hechos a mano por la artesanÃ ¯a rural del pais indicado en la casilla n ° 4. (') In di qu es e s i s e tr a ta d e u n n u m e ro d e pieza s , d e metr os ,, d e m z o d e kilogram os . (2^ E n la m o n e d a d e l c o n tr a to d e compra venta . 12 Autoridad competente (Nombre, direcci6n completa, pais) (Firma) (Sello) class="page"> 2 Nummer 000001 EksportÃ ¸r (navn, fuldstÃ ¦ndig adresse, land) CERTIFIKAT VEDR0RENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) udstedt med henblik pÃ ¥ opnÃ ¥else at prÃ ¦fe ­ rencetoldbehandling i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskab 3 Modtager (navn, fuldstÃ ¦ndig adresse, land) 4 Fremstillingsland 5 Bestemmelsesland 6 Sted og dato for indskibning  transportmiddel 7 Supplerende oplysninger 8 MÃ ¦rker og numre  Antal kolli og deres art  N0JE BESKRIVELSE AF VARERNE 9 MÃ ¦ngde (1 ) 1 0 VÃ ¦rdi fob (2) 11 DEN KOMPETENTE MYNDIGHEDS PÃ TEGNING Undertegnede ' erklÃ ¦rer, at ovenfor beskrevne forsendelse udelukkende indeholder kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere i det land , der er anfÃ ¸rt i rubrik nr. 4 . (1 ) AnfÃ ¸ r , h vo rv id t d e t dr ej er si g o m a n ta l dele, mete r , m 2 e lle r kilo. (2 ) I d e n valuta, d e r e r an fÃ ¸ rt i kÃ ¸bekon trakten . 12 Kompetent myndighed (navn, adresse, land) Sted Dato (Underskrift) (Stempel) class="page"> 2 Nummer 000001 Ausfuhrer (Name, vollstÃ ¤ndige Anschrift , Land) BESCHEINIGUNG FOR BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) ausgestellt fur die Zulassung zur zoll ­ tariflichen Vorzugsregelung in der Europaischen Wirtschaftsgemeinschaft 3 EmpfÃ ¤nger (Name, vollstÃ ¤ndige Anschrift , Land) 4 Herstellungsland 5 Bestimmungsland 6 Ort und Datum der Verschiffung  BefÃ ¶rderungsmittel 7 ZusÃ ¤tzliche Angaben 8 Zeichen und Nummern  Anzahl und Art der PackstÃ cke GENAUE BESCHREIBUNG DER ERZEUGNISSE 9 Menge (1 ) 10 Wert fob (2) 11 SICHTVERMERK DER ZUSTANDIGEN BEHORDE Der Unterzeichnende bescheinigt , daB die vorstehend bezeichnete Sendung ausschlieBlich in lÃ ¤ndlichen Handwerks ­ betrieben des in Feld Nr. 4 angegebenen Landes handgearbeitete Waren enthÃ ¤lt . t I (1 ) Angeb en , o b e s si ch u m Stuc k , Mete r , Q ua dr at m et er O de r K ilo gr am m hande lt . (2 ) In d e r im Ka uf ve rtr ag an ge ge be ne n WÃ ¤hr ung . 12 ZustÃ ¤ndige BehÃ ¶rde (Name, vollstÃ ¤ndige Anschrift, Land) Ort Datum (Unterschrift) (Stempel) class="page"> 1 Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) 2 Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  00000 3 Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã £Ã Ã  Ã Ã ¦Ã Ã ¡Ã  Ã Ã ¡ÃÃ £Ã Ã Ã Ã  Ã Ã ¡Ã Ã ªÃ Ã Ã ¤Ã  Ã §Ã ÃÃ ¡Ã Ã ¤Ã Ã §Ã ÃÃ Ã £ (HANDICRAFTS) ÃÃ ±Ã Ã ±Ã ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã µÃ Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃÃ ¯Ã Ã µÃ Ã ¾Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã »Ã ±Ã ²Ã ®Ã  Ã Ã ¿Ã ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  4 Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  5 Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  6 Ã ¤Ã ÃÃ ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ®Ã   Ã Ã ­Ã Ã ¿ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  7 Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 8 Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½ Ã Ã Ã Ã ¤Ã Ã Ã Ã ¡Ã Ã £ Ã Ã Ã ¡ÃÃ Ã ¡Ã Ã ¦Ã  Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã ©Ã  , 9 Ã Ã ¿Ã Ã  ­ Ã Ã ·Ã Ã ± i1) 10 Ã Ã ¾Ã ¯Ã ± fob (2) 11 Ã Ã ÃÃ Ã ¥Ã ¡Ã ©Ã £Ã  . Ã ¤Ã Ã £ Ã Ã ¡Ã Ã Ã ÃÃ Ã £ Ã ¥Ã Ã Ã ¡Ã Ã £ÃÃ Ã £ O Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯ Ã Ã Ã ¹ Ã · Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ® Ã ¼Ã µ Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±ÃÃ ¬Ã ½Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® ÃÃ µÃ Ã ¹Ã ­Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã µÃ ¹Ã Ã ¿Ã Ã µÃ Ã ½Ã ¯Ã ±Ã  Ã ±ÃÃ  Ã ¿Ã ¹Ã ºÃ ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã µÃ  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã µÃ Ã Ã ¬Ã ³Ã Ã ½Ã ¿ Ã ±Ã Ã ¹Ã ¸ . 4. C) Ã  Ã ½Ã ± Ã Ã ­ Ã Ã ± Ã Ã µ Ã µÃ ¬ Ã ½ ÃÃ  Ã Ã º Ã µÃ ¹ Ã Ã ± Ã ¹ Ã Ã µÃ  Ã ¯Ã ± Ã Ã ¹ Ã ¸Ã ¼ Ã ¿Ã  Ã Ã µÃ ¼Ã ±Ã Ã ¯Ã Ã ½, Ã ¼Ã ­Ã Ã Ã Ã ½, Ã Ã µ Ã Ã  Ã ±Ã ³ Ã  Ã ½Ã ¹ Ã ºÃ  Ã ½ Ã ¼Ã ­ Ã Ã  Ã  Ã ½ Ã ® Ã ºÃ ¹Ã »Ã Ã ½. (2 ) Ã £ Ã Ã ¿ Ã ½Ã  Ã ¼Ã ¹ Ã Ã ¼ Ã ± Ã Ã · Ã  Ã Ã Ã ¼Ã ² Ã ¬Ã  Ã µÃ  Ã  ÃÃ Ã »Ã ®Ã Ã µÃ  Ã  . 12 Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) Ã Ã Ã ¹Ã  (Ã ¥ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®) (Ã £Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ±) class="page"> 2 Number 000001 Exporter (Name, full address, country) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) issued with a view to obtaining the benefit of the preferential tariff regime in the European Economic Community 3 Consignee (Name, full address, country) 4 Country of manufacture 5 Country of destination 6 Place and date of shipment  means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Quantity ( 1 ) 10 FOB value (2) i 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that the consignment described above contains only handicraft products (handicrafts) of the cottage industry of the country shown in box No 4. ! ' I I I (1 ) In d ic a te w h e th e r in pieces, metr es , sq u a re m e tr e s o r kilogram s . (2 ) In th e c u rr e n c y of th e c o n tr a c t o f sale. 12 Competent authority (Name, full address, country) At on (Signature) (Seal) class="page"> 2 Num6ro 000001 Exportateur (Nom, adresse complete, pays) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) dÃ ©livrÃ © en vue de l'obtention du bÃ ©nÃ ©fice du regime tarifaire prÃ ©fÃ ©rentiel dans la Communaute 6conomique europÃ ©enne 3 Destinataire (Nom, adresse complete, pays) 4 Pays de fabrication 5 Pays de destination 6 Lieu et date d'embarquement  moyen de transport 7 Donn6es suppl6mentaires 8 Marques et numÃ ©ros  nombre et nature des colis  DESIGNATION DÃ TAILLÃ E DES MARCHANDISES 9 Quantit6 ( 1 ) 1 0 Valeur fob (2) 1 1 VISA DE L'AUTORITÃ  COMPÃ TENTE Je, soussign6 certifie que l'envoi d6crit ci-dessus contient exclusivement des produits faits &amp; la main par l'artisanat rural du pays indiqu6 dans la case n ° 4. (1 ) In di qu er s' il s' ag it d 'u n n o m b re d e pieces, d e metr es , d e m 2 o u d e kilogramm es . (2 ) D an s la m o n n a ie d u c o n tr a t d e vente. 12 Autorit6 comp6tente (Nom, adresse complete, pays) A le (Signature) (Sceau) class="page"> 2 Numero 000001 Esportatore (nome, indirizzo completo, paese) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) rilasciato per ottenere ii beneficio del regime tariffario preferenziale nella ComunitÃ economica europea 3 Destinatario (nome, indirizzo completo, paese) 4 Paese di fabbricazione 5 Paese di destinazione 6 Luogo e data d'imbarco  Mezzo di trasporto 7 Dati supplementari 8 Marche e numeri  Numero e natura dei colli  DESIGNAZIONE DETTAGLIATA DELLE MERCI 9 Quantity ( 1 ) 1 0 Valore I fob (2) | ! \ 1 1 VISTO DELL'AUTORITA COMPETENTE II sottoscritto certifica che la partita descritta sopra contiene esclusivamente dei prodotti fatti a mano dall'artigianato rurale del paese indicato nella casella n . 4. (1 ) In di ca re s e si tr a tt a d i u n n u m e ro d i pezze ,, d i metr i ,, d i m 2 o d i chilogram mi . (2 ) N e lla m o n e ta d e l co n tr a tt o d i vendi ta . A ii 12 AutoritÃ competente (nome, indirizzo completo, paese) (Firma) (Sigillo) class="page"> 1 Exporteur (naam, volledig adres, land) 2 Nummer 00000 CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) afgeleverd met het oog op het bekomen van de voordelen van het regime der tariefpreferenties in de Europese Economische Gemeenschap 3 Geadresseerde (naam, volledig adres, land) 4 Land van vervaardiging 5 Land van bestemming 6 Plaats en datum van inscheping  vervoermiddel 7 Bijkomende gegevens 8 Merken en nummers  aantal en soort der colli  NAUWKEURIGE OMSCHRÃJVING VAN DE GOEDEREN 9 Hoeveel ­ heid (1 ) 10 fob ­ waarde (2) 1 i 1 1 VISUM VAN DE BEVOEGDE AUTORITEIT: Ik, ondergetekende , verklaar dat de hierboven omschreven zending uitsluitend produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn vervaardigd in het land aangeduid in vak nr. 4. (1 ) A a n ta l a a n te d u id e n in stukken, mete rs , vi e rk a n te m e te rs o f kilogramm en . (2 ) In d e m u n t v a n he t verkoopco ntract . 12 Bevoegde autoriteit (naam, volledig adres, land) Te : de (Handtekening) (Stempel) class="page"> 2 Numero 000001 Exportador (Nome, endereÃ §o completo, pais) CERTIFICADO RELATIVO A CERTOS PRODUTOS FEITOS A MÃ O (HANDICRAFTS) emitido tendo em vista a obtenÃ §Ã £o do beneficio do regime pautal preferencial na Comunidade EconÃ ³mica Europeia 3 DestinatÃ ¡rio (Nome, endereÃ §o completo, pais) 4 Pals de fabrico 5 Pals de destino 6 Lugar e data de embarque - meio de transporte 7 Dados suplementares 8 Marcas e nÃ ºmeros - nÃ ºmeros e natureza dos volumes - DESIGNAÃ AO PORMENORIZADA DAS MERCADORIAS 9 Quantidade ( 1 ) 10 Valor FOB (2) 1 1 VISTO DA AUTORIDADE COMPETENTE Eu , abaixo assinado, certifico que a encomenda acima descrita contÃ ©m exclusivamente produtos feitos &amp; mÃ £o pelo artesanato rural do pais indicado na casa n ? 4 (1 ) In d ic a r s e s e tr a ta d e u m n u m e ro d e peÃ §a s , d e metr os , d e m 2 o u d e quilogram as . (2) N a m o e d a d o c o n tr a to de venda. 12 Autoridade competente (Nome, endereÃ §o completo , pais) (Assinatura) (Selo) class="page"> 18 . 11 . 89 Official Journal of the European Communities No L 335 / 31 ANEXO III  BILAG III  ANHANG III - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BULAGE III  ANEXO III PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority . AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente India ' Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India Ã 11 India Handicrafts Board Inde India India India PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Export Promotion Bureau Pakistan Pakistan Pakistan PaquistÃ £o Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand Department of Foreign Trade ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Indonesia Ministerio de Comercio y de Cooperativas Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives IndonÃ ©sie * MinistÃ ¨re du commerce et des coopÃ ©ratives Indonesia Ministero del commercio e delle cooperative IndonesiÃ « Ministerie van Handel en CoÃ ¶peratieven IndonÃ ©sia MinistÃ ©rio do ComÃ ©rcio e das Cooperativas Filipinas Philippinerne Philippinen Ã ¦Ã ¹Ã »Ã ¹ÃÃÃ ¯Ã ½Ã µÃ  Philippines National Cottage Industries Development Authority (NACIDA) Philippines Filippine Filippijnen Filipinas IrÃ ¡n Iran Iran - ÃÃ Ã ¬Ã ½ Iran The Institute of Standards and Industrial Research in Iran ( ISIRI ) Iran Iran Iran IrÃ £o No L 335 / 32 Official Journal of the European Communities 18 . 11 . 89 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Handicrafts Board Sri Lanka Sri Lanka Sri Lanka Sri Lanka Uruguay ¢ Uruguay Uruguay Ã Ã Ã Ã ¿Ã Ã ³Ã ¿Ã Ã ¬Ã · Uruguay DirecciÃ ³n general de comercio exterior Uruguay Uruguay Uruguay Uruguai ^ Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Export Promotion Bureau Bangladesh Bangladesh Bangladesh Bangladesh , Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Laos Service national de l'artisanat et de l'industrie Laos Laos Ecuador Ecuador Ecuador ¢ - ÃÃ Ã ·Ã ¼Ã µÃ Ã ¹Ã ½Ã Ã  Ecuador Ministerio de industria , comercio e integraciÃ ³n Equateur Ecuador Ecuador Equador Paraguay Paraguay Paraguay Ã Ã ±Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã · Paraguay Ministerio de industria y comercio Paraguay . Paraguay Paraguay Paraguai 18 . 11 . 89 Official Journal of the European Communities No L 335 / 33 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Panama Panama Panama Ã Ã ±Ã ½Ã ±Ã ¼Ã ¬Ã  Panama Panama Panama Panama PanamÃ ¡ CÃ ¡mara de comercio e industrias de PanamÃ ¡  DirecciÃ ³n de comercio interior y exterior El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador Ã l Salvador El Salvador El Salvador El Salvador DirecciÃ ³n de comercio internacional Malasia Malaysia Malaysia Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¯Ã ± Malaysia Malaysia Malaysia MaleisiÃ « MalÃ ¡sia Malaysian Handicraft Development Corporation Bolivia Bolivia Bolivien Ã Ã ¿Ã »Ã ¹Ã ²Ã ¯Ã ± Bolivia Bolivie Ministerio de industria , comercio y turismo  Instituto boliviano de pequeÃ ±a industria y artesanÃ ­a Bolivia BoliviÃ « BolÃ ­via Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras DirecciÃ ³n general de comercio exterior PerÃ º Peru Peru Ã Ã µÃ Ã ¿Ã  Peru PÃ ©rou PerÃ ¹ Peru PerÃ º Ministerio de industria y turismo No L 335 / 34 Official Journal of the European Communities 18 . 11 . 89 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente ' Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Chile Chile Chile Ã §Ã ¹Ã »Ã ® Chile Servicio de cooperaciÃ ³n tÃ ©cnica (SERCOTEC) Chili Cile l Chili Chile Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± l Guatemala DirecciÃ ³n de comercio interior y exterior Guatemala Guatemala Guatemala Guatemala Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina SecretarÃ ­a de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionales ArgentiniÃ « Argentina MÃ ©xico Mexico Mexiko Ã Ã µÃ ¾Ã ¹Ã ºÃ  Mexico Secretario de comercio Mexique Messico Mexico MÃ ©xico 18 . 11 . 89 Official Journal of the European Communities No L 335 / 35 ANEXO IV  BILAG IV  ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV  ANNEX IV  ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV Numero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer Numero de ordem Codigo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC · CÃ ³digo Tarie Tarie-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem 09.0105 09.0105 CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Tarie-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie .5212 15 90 » 11 ' * 91 5212 25 10 . * 11 * 91 5212 25 90 * 11 . * 91 5701 10 10 * 10 5701 90 10 * 10 5701 90 90 » 10 5704 90 00 * 10 5705 00 10 * 10 5705 00 39 * 10 5705 00 90 . * 11 5810 10 10 * 10 5810 10 90 * 10 5810 91 10 * 10 5810 91 90 * 10 5810 92 10 * 10 5810 92 90 * 10 5810 99 10 * 10 581Ã 99 90 * 10 6101 10 10 4 10 6102 10 10 * 10 , 6110 10 39 * 10 6110 10 99 * 10 6201 11 00 * 10 6201 92 00 * 10 6201 99 00 » 10 6202 11 00 * 10 * 20 6202 92 00 * 10 6202. 99 00 » 10 ' 6204 12 00 * 10 6204 22 90 » 10 6204 29 90 » 10 6204 32 90 * 10 6204 39 90 * 10 6204 42 00 * 10 6204 44 00 * 10 6204 49 90 * 10 6204 51 00 » 11 6204 52 00 * 10 6204 53 00 * 10 6204 59 10 * 10 6204 59 90 * 10 6204 62 31 » 10 6204 62 33 4 10 6204 62 35 » 10 6204 62 59 * 10 6204 62 90 * 10 6204 63 19 * 10 6204 63 39 » 10 6204 63 90 * 10 6204 69 19 * 10 6204 69 39 * 10 6204 69 50 * 10 6204 69 90 * 10 4202 11 10 * 10 4202 11 90 » 10 4202 12 91 » 10 4202 12 99 » 10 4202 19 91 * 10 4202 19 99 » 10 4202 21 00 » 10 4202 22 90 * 10 4202 31 00 * 10 4202 32 90 » 10 4202 39 00 » 10 4202 91 10 * 10 4202 91 50 * 10 4202 91 90 » 10 4202 92 91 ¦ 10 4202 92 95 * 10 4202 92 99 » 10 4202 99 10 * 10 4203 30 00 » 10 4203 40 00 » 10 4419 00 90 * 10 4420 10 11 » 10 4420 10 19 » 10 4420 90 91 * 10 4420 90 99 * 10 4818 20 10 * 10 4818 20 91 * 10 4818 20 99 » 10 4818 30 00 * 10 4818 50 00 * 10 4818 90 10 * 10 4818 90 90 * 10 4819 30 00 » 10 4823 60 10 * 10 4823 60 90 * 10 4823 70 90 * 10 4823 90 90 » 20 5208 51 00 * 11 ¢ 91 5208 51 00 * 11 » 91 5208 52 10 * 11 l * 91 5208 52 90 Ml * 91 5208 53 00 » 11 I * 91 5208 59 00 » 11 » 91 5209 51 00 * 11 » 91 5209 52 00 * 11 » 91 5209 59 00 » 11 * 91 5212 15 10 * 11 » 91 No L 335 / 36 Official Journal of the European Communities 18 . 11 . 89 NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo Tarie Taric-kode Tarie-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC ' Codice NC GN-code CÃ ³digo NC 09.010509.0105 6205 20 00 6205 90 10 6206 30 00 6206 90 10 6207 91 00 6207 99 00 6208 91 10 6208 99 00 6213 20 00 6214 10 00 6214 20 00 6214 30 00 6214 40 00 6214 90 10 6214 90 90 6215 10 00 6215 20 00 6215 90 00 6217 10 00 6301 20 81 6301 20 99 6301 30 90 6301 40 90 6301 90 90 * 10 * 10 * 10 * 10 » 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 11 * 19 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 91 * 21 * 29 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 91 * 31 * 10 * 10 * 10 * 91 * 10 * 10 * 10 * 10 * 10 * 10 * 10 6406 99 50 6406 99 90 6505 90 11 6505 90 19 6602 00 00 6802 91 00 6802 92 00 6802 93 90 6802 99 90 7418 10 00 7418 20 00 7419 10 00 7419 91 00 7419 99 00 8308 90 00 9113 90 10 9113 90 90 9403 30 11 9403 30 19 9403 30 91 9403 30 99 9403 40 00 9403 50 00 9403 60 10 9403 60 30 9403 60 90 9403 80 00 9403 90 30 9403 90 90 9405 10 91 9405 10 99 9405 20 99 9405 40 99 9405 50 00 9405 60 99 9405 99 90 9502 10 10 9502 10 90 9503 30 10 9503 49 10 9503 50 00 9503 60 10 9503 90 10 9503 90 99 9601 10 00 9601 90 90 9602 00 00 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 11 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 11 * 10 * 10 * 10 * 10 * 10 * 10 6302 21 00 6302 31 10 6302 31 90 6302 51 10 6302 51 90 6302 91 10 6302 91 90 6303 91 00 6303 99 90 6304 19 10 6304 92 00 6307 10 90 6307 90 99 6406 10 11 6406 10 19 6406 10 90 6406 20 10 6406 20 90 6406 91 00 6406 99 30